Per curiam:

This case was submitted originally upon a “ stipulation as to facts ” and was remanded for a definite stipulation if one was desired. The case is again submitted upon a stipulation signed by the Attorney General and attorneys for the plaintiff. In this second stipulation the parties agree upon an item that was indefinite in the first stipulation. It is desirable where parties seek to stipulate the amounts that the' agreement should be definite as to these amounts. The present stipulation meets this condition. No counterclaim has been filed, and upon inquiry at the time of submission the attorney for the Government stated that it interposed no defense.
Judgment is therefore awarded in accordance with the stipulation.